— Order of the Supreme Court, New York County (Beatrice Shainswit, J.), entered May 6, 1991, which granted the plaintiffs’ motion for a default judgment and inquest, and denied defendants’ cross-motion to vacate the default and for leave to serve an answer to the complaint, unanimously affirmed, with costs.
To vacate a default a party must demonstrate a justifiable excuse for the default and a meritorious defense. There must be a sufficient factual showing to support such claims (Investment Corp. v Spector, 12 AD2d 911). Defendants have not sustained their burden. Concur — Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.